SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15a-16 OF THE SECURITIES EXCHANGE ACT OF 1934 Report on Form 6-K dated August 12, 2015 Partner Communications Company Ltd. (Translation of Registrant’s Name Into English) 8 Amal Street Afeq Industrial Park Rosh Ha’ayin 48103 Israel (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F xForm 40-F o (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes oNo x (If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ) This Form 6-K is incorporated by reference into the Company’s Registration Statements on Form S-8 filed with the Securities and Exchange Commission on December 4, 2002 (Registration No. 333-101652), September 5, 2006 (Registration No. 333-137102) and on September 11, 2008 (Registration No. 333-153419) Enclosure: Partner Communications reports second quarter 2015 results PARTNER COMMUNICATIONS REPORTS SECOND QUARTER 2015 RESULTS1 A NEW FRAMEWORK AGREEMENT WAS SIGNED WITH ORANGE ON THE 30TH OF JUNE THE FREQUENCIES AWARDED TO US IN THE 4G FREQUENCIES TENDER WERE RECEIVED THIS WEEK IN JULY, THE COMPANY, ITS EMPLOYEE REPRESENTATIVES AND THE HISTADRUT REACHED UNDERSTANDINGS REGARDING A RETIREMENT PLAN Second quarter 2015 highlights (compared with second quarter 2014) · Total Revenues: NIS 1,044 million (US$ 277 million), a decrease of 4% · Service Revenues: NIS 757 million (US$ 201 million), a decrease of 12% · Equipment Revenues: NIS 287 million (US$ 76 million), an increase of 28% · Operating Expenses (OPEX)2including cost of equipment sold: NIS 821 million (US$218 million), an increase of 1% · Operating Expenses (OPEX)2: NIS 601 million (US $159 million), a decrease of 6% · Adjusted EBITDA3: NIS 236 million (US$ 63 million), a decrease of 19% · Adjusted EBITDA Margin: 23% of total revenues compared with 27% · Profit for the period: NIS 9 million (US$ 2 million), a decrease of 80% · Net Debt4: NIS 2,626 million (US$ 697 million), a decrease of NIS 109 million · Free Cash Flow (before interest)5: NIS 24 million (US$ 6 million), a decrease of 88% · Cellular ARPU: NIS 70 (US$ 19), a decrease of 8% · Cellular Subscriber Base: approximately 2.75 million at quarter-end, a decrease of 6% Rosh Ha’ayin, Israel, August 12, 2015 – Partner Communications Company Ltd. (“Partner” or the “Company”) (NASDAQ and TASE: PTNR), a leading Israeli communications operator, announced today its results for the quarter ended June 30, 2015. 1The financial results presented in this press release are unaudited. 2 Operating expenses include cost of service revenues, and selling, marketing & administrative expenses, and exclude depreciation and amortization and impairment charges. 3For definition of Adjusted EBITDA measure, see “Use of Non-GAAP Financial Measures” below. 4Total long term debt including current maturities less cash and cash equivalents. 5Cash flows from operating activities before interest payments, net of cash flows used for investment activities. 2 Commenting on the second quarter of 2015 results, Mr. Isaac Benbenisti, CEO of Partner noted: "The second quarter results reflect the continued competition in the telecommunications market in Israel, alongside seasonality effects and the positive impact of the Company's continued focus on equipment sales. We continue our strategy of becoming a full-service telecommunications group offering quality service and sustaining our technological excellence. We are adjusting our business model to the changing telecom market while operating in various segments, seeking new opportunities, and improving value to our customers, while continuing to downsize our cost structure as well as assessing efficient go-to-market models. In May 2015, the automated process began for the migration of broadband subscribers as part of the broadband reform within the wholesale market. We are already beginning to experience the benefits from offering added value to our customers through our “Internet One” offerings. In addition, we already offer bundles, under the orange and 012 brands, which include both cellular and internet services. At the beginning of July 2015 we launched our new Data Center services, offering advanced business solutions such as cloud, secured storage and hosting services. These solutions are aimed at increasing value to business segment customers, as part of our diversified multi service telecommunications group strategy. As part of our new framework agreement with Orange, we are currently conducting a market study regarding use of the orange brand. The study is aimed at assessing our position within the dynamics of the Israeli telecommunications services marketplace, while examining all of the Company's options. According to the agreement, we have received an initial payment from Orange of €15 million in July. At the beginning of the week we received from the Ministry of Communications the frequencies awarded to us in the 4G frequencies tender, and now together with the frequencies allocated to HOT Mobile we will realize a 20 MHz band in the coming days. The 20 MHz band together with our existing deployment of 1,400 4G sites willenable our customers to enjoy a significantly improved data experience. In conclusion, we are intent on becoming a significant player, furthering competition in the fixed telecommunications market, and we expect that the Ministry of Communications and the other regulatory bodies will act to ensure fair competition between all the players in the market, for the benefit of the public. There is a need to act diligently towards the full implementation of the services portfoliowhich was recently determined as part of the wholesale market reforms. Furthermore, essential conditions for effective competition in the TV, fixed telephony and broadband markets are the removal of barriers for competition and the preservation of the existing structural separation requirements of Bezeq and HOT, up until the point that new market players have reached a significant market share”. 3 Mr. Ziv Leitman, Partner's Chief Financial Officer, commented on the quarterly results as compared to the previous quarter, as well as on the possible impact on the results for third quarter of 2015 of an anticipated one-time expense: “During the second quarter of 2015, the competition in the cellular market continued to erode service revenues. However, this was partially offset by the effects of seasonal roaming revenues. In comparison to the intense competitive environment in the first quarter of 2015, the level of competition eased slightly in the second quarter of 2015, as demonstrated by the decrease in the churn rate for cellular subscribers. The churn rate stood at 10.9% in the second quarter of 2015 compared to 12.7% in the previous quarter and 11.4% for the second quarter of 2014, reflecting a decline in Post Paid subscribers churn. Cellular ARPU in the second quarter of 2015 totaled NIS 70, an increase from NIS 69 in the first quarter of 2015, reflecting the seasonal roaming revenues discussed above. Revenues from equipment sales in the second quarter of 2015 decreased by NIS 8 million compared to the previous quarter. However, gross profit from equipment sales increased by NIS 8 million compared to the previous quarter, primarily due to improvements in supply chain and a change in product mix. Operating expenses decreased by NIS 3 million, primarily reflecting our continued efforts to reduce the cost structure. Adjusted EBITDA in the second quarter of 2015 increased by NIS 9 million compared with the previous quarter, mainly reflecting the improvement in equipment profitability. Finance costs, net, totaled NIS 46 million this quarter, an increase of 156% compared to the previous quarter, mainly due to higher linkage costs from the significant increase in the Consumer Price Index level. Profit for the second quarter of 2015 totaled NIS 9 million compared with NIS 25 million in the previous quarter, despite the increase in Adjusted EBITDA, reflecting principally the increase in finance costs, net. Cash capital expenditures in fixed assets (CAPEX payments) in the second quarter of 2015 totaled NIS 110 million compared to NIS 127 million in the previous quarter, a decrease of 13% despite the one-time payment to the Ministry of Communications during the second quarter for the 4G frequencies in the amount of NIS34million. The decline in CAPEX was mainly due to a lower level in the second quarter of payments to suppliers for fixed assets received during the second half of 2014 and the first half of 2015. On an accrual basis, investments in fixed assets in the second quarter of 2015 totaled NIS84 million (including NIS 34 million for the 4G frequencies), compared to NIS50 million in the previous quarter and NIS 94 million in the second quarter of 2014. 4 Free cash flow (before interest payments) in the second quarter of 2015 totaled NIS 24 million, compared with NIS 21 million in the first quarter of 2015. The increase in free cash flow mainly reflected the decrease in CAPEX payments together with the increase in Adjusted EBITDA, which were partially offset by a larger increase in working capital. For the first time in four years, free cash flow after interest payment was negative (NIS 28 million) due to the continuous reduction in EBITDA, increase of working capital and semiannual interest payments. As of June 30, 2015, net debt amounted to approximately NIS 2.6billion (total long term debt and current maturities less cash and cash equivalents of NIS 941 million). In the second quarter, net debt increased by NIS 45 million as a result of the negative free cash flow (after interest payments) and the impact of the increase in the CPI level by 1.1% which increased debt by NIS 17 million. In mid-July 2015, the Company reached understandings with employee representatives and the Histadrut labor organization regarding a retirement plan as a preliminary step to a collective employee agreement. As a result, the number of full time employees is expected to decline by approximately 350 within the next few months. In addition, the Company is expected to record a onetime expense of approximately NIS 35 million in the third quarter of 2015. We expect that the Company may record a loss in the third quarter of 2015 due principally to the one-time expense of the employee retirement plan as well as the negative effect of the continued intense competition in the telecommunications market in Israel partially compensated by the revenues from the new framework agreement with Orange”. 5 Key Financial Results6(unaudited) NIS Million (except EPS) Q2'15 Q2'14 % Change Revenues (4 )% Cost of revenues +3 % Gross profit )% Operating profit 67 )% Profit for the period 9 46 )% Earnings per share (basic, NIS) )% Free cash flow (before interest) 24 )% Key Operating Indicators (unaudited) Q2'15 Q2'14 Change Adjusted EBITDA (NIS million) )% Adjusted EBITDA as a percentage of total revenues 23
